Title: From John Adams to Caesar Augustus Rodney, 30 April 1823
From: Adams, John
To: Rodney, Caesar Augustus



Dear Sir—
Quincy 30th. April 1823

I am honored by your favor of the 20th. April with a Copy of Gov McKeans letter of 22 August 1813—inclosed. I have no doubt that Mr. McKean sent an express to Delaware to summon Mr. Rodney to Congress—that he arrived at the critical moment with boots and with spurs—went into Congress and made a speech which Mr McKean rehearses and voted for independence thereby deciding the vote of the State of Delaware against his colleague Mr Reid. I was incapable of Searching for Books or dates—and my memory may not be depended upon—but according to my recollection the question of the Declaration of Independence was decided in a Committee of the whole house on the 2d. of July. They made their report but that report was not decided on in Congress—Congress chose to meditate on the subject another night and made the subject the order  of for the next day—Accordingly on the 3d. July the report of the day before, of the Committee of the whole was taken into consideration and the immortal resolution was passed and the Declaration of Independence ought then to have been signed, but Congress choose to sleep another night And ordered the signature for the next day. Accordingly on the next day the 4th. July 1776 the declaration of Independence was then signed by all the members then present. Mr. McKean was not then present for he had so may avocations in Delaware, And as Attorney General in Pennsylvania that he could not constantly attend in Congress—I have no doubt that he voted for independence in the Committee of the whole on the 2d. and for the resolution in Congress on the 3d—but he was not present and did not sign on the 4th. All the confusion has arisen from a resolution which I hope I shall be pardoned for my irreverence, if I say it was absurd for I thought it so then, And think it so still—that all future members should sign the original parchment—but such a resolution was passed and was obeyed—in consequence of which a number of names appear on the declaration of independence of the 4th. who were certainly not there and did not sign, among whom Mr. McKean was one—
I am Sir with great regard, your  / very humble Servant
John Adams